Citation Nr: 0018347	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

 Entitlement to a higher initial evaluation for residuals of 
left shoulder dislocations, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1997.

This appeal arises from an August 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
residuals of left (minor) shoulder dislocations and assigned 
a  10 percent evaluation.  The veteran appealed within one 
year of the RO notice.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left shoulder disability is manifest by 
limitation of motion of the arm above midway between side and 
shoulder level but below shoulder level.


CONCLUSION OF LAW

An initial 20 percent rating for residuals of left (minor) 
shoulder dislocations is warranted.  38 C.F.R. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.25(b), 4.26, 4.71a, 
Diagnostic Code 5201 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed; thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  The Board notes that the veteran alleged that his 
VA examination was inadequate.  However, the Board finds the 
information sufficient to evaluate the claim as the veteran 
contended that flare-ups usually occurred when he was 
attempting any kind of sports activity.  To measure the 
effect of such flare-ups, the examiner used a goniometer and 
had the veteran do lifting against resistance to recreate the 
kinds of motion that the veteran does when swimming, playing 
basketball or weight lifting.   

Service medical records reveal that the veteran was treated 
for three dislocations of his left shoulder in 1996.  The 
last one in October 1996, for which he was hospitalized in 
November 1996.  

Immediately following separation from the Navy in August 
1997, the veteran filed for service connection for residuals 
of multiple left shoulder dislocations.  

At a September 1997 VA examination, the veteran stated that 
his shoulder was his main problem and bothered him when he 
swam, especially when doing the crawl as he had pain when he 
brought his arm into the water to push the water back behind 
him.  The examiner noted that the veteran had an active range 
of motion of the left shoulder with some intermittent muscle 
strain versus resistance or overexertion.  On the modified 
resistance test, he had some slight tenderness in the 
anterior left shoulder.  X-rays were normal.  The assessment 
was status post anterior dislocation left shoulder times 
three with intermittent anterior muscle strain.  Normal range 
of motion of the shoulder preserved.

By a January 1998 rating decision, the RO granted service 
connection for residuals of left shoulder dislocations with 
anterior muscle strain, assigning a 10 percent evaluation 
effective August 26, 1997.  That decision was based on the 
chronic separations of the shoulder and the pain on motion of 
the anterior left shoulder.

At a June 1998 VA joints examination, the veteran complained 
of popping in the shoulder joint and pain when he tried to 
forward flex or to abduct his arm.  He used Tylenol as needed 
for pain.  He reported that he had periodic flare-ups when 
playing sports and was not able to weight lift or play 
basketball.  The examiner noted that the veteran had forward 
flexion from 0-140 degrees, shoulder abduction from 0-145 
degrees, external rotation from 0-80 degrees, and internal 
rotation from 0-90 degrees with his left shoulder.  The 
examiner also noted tenderness in the left scapula and 
shoulder when lifting against resistance.  When carrying or 
lifting, the veteran was unable to flex to greater than about 
70 degrees when picking up or holding a weight in his left 
hand.  A June 1998 x-ray shows a normal left shoulder.  The 
diagnosis was status post anterior dislocation of his left 
shoulder times three with intermittent anterior muscle 
strain, decreased range of motion in left shoulder.

April and May 1998 VA outpatient treatment reports showed 
treatment and complaints for left shoulder pain.

An August 1998 rating decision continued the 10 percent 
evaluation.

Outpatient reports from the St. Louis VA Medical Center 
(VAMC) indicate that the veteran suffered a dislocated 
shoulder and was treated in the emergency room on or about 
November 20, 1998.   The RO made several attempts to obtain 
that treatment record but the VAMC's response indicated that 
the treatment record was not available and would be forwarded 
when available.  Moreover, left shoulder x-rays appear to 
have been taken on November 21, 1998, but were not available 
for interpretation.  The record indicates that these x-rays 
would be read, when located, and the interpretation entered 
into the computer.  Although these records do not appear to 
be associated with the claims file, the Board finds there is 
sufficient information on which to base a decision.  In this 
regard the Board notes that shoulder x-rays taken on November 
24, 1998, indicate no evidence of dislocation, fracture or 
bony destruction.  The humeral head appeared properly 
positioned within the glenoid fossa.  The impression was 
status post reduction, no evidence of fracture or 
dislocation.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco that the present 
level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126 (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

The Board must also consider 38 C.F.R. § 4.40, which provides 
that functional loss of a part of the musculoskeletal system, 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion, 
may present a basis for the assignment of a disability 
rating, as a part which becomes painful on use must be 
regarded as seriously disabled.  Further, when rating 
disabilities of the joints, as in this case, inquiry will be 
directed to weakened movement, excess fatigability, in-
coordination, and pain on movement.  38 C.F.R. § 4.45.

The Board further notes any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of certain findings and conclusions as to 
range-of-motion loss due to pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board is satisfied that 
the most recent examinations of record adequately considered 
these factors.  Indeed, the examinations in September 1997 
and June 1998 both referred to strength testing in the course 
of evaluating the veteran's disability.

The veteran's shoulder disability is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  The Board finds that a disability rating under 
Diagnostic Code 5203 in excess of 10 percent is not warranted 
because the medical evidence does not show that there is a 
dislocation of the clavicle/scapula, or nonunion of the left 
clavicle/scapula with loose movement.  Nor may a disability 
rating in excess of 10 percent be assigned by applying 
Diagnostic Codes 5200 or 5202, as the medical evidence shows 
no ankylosis of the left scapulohumeral articulation under 
Diagnostic Code 5200 and no impairment of the left humerus as 
described under Diagnostic Code 5202, including any 
deformity, as x-rays of the left shoulder did not reveal any 
abnormality nor recurrent dislocations of the scapulohumeral 
joint with guarding of movement.  Diagnostic Codes 5003 and 
5010 are also inapplicable, as there is no evidence of 
arthritis of the left shoulder, by x-ray evidence or 
otherwise and service connection is not in effect for 
arthritis of the shoulder.

In view of the objective symptomatology described in this 
case, the Board finds that Diagnostic Code 5201, which 
provides for rating the disability on the basis of limitation 
of motion, is the most appropriate code for rating the 
veteran's shoulder disability.  Under the criteria in 
38 C.F.R. § 4.71, Plate I, the normal range of motion in a 
shoulder joint is from 0 to 180 degrees for forward elevation 
(flexion), from 0 to 180 degrees for abduction, from 0 to 90 
degrees for external rotation, and from 0 to 90 degrees for 
internal rotation.  Diagnostic Code 5201 provides for a 30 
percent evaluation for a minor shoulder with limitation of 
motion to 25 degrees from the side and for a 20 percent 
evaluation for a minor shoulder with limitation of motion at 
shoulder level or where such motion is limited to midway 
between the side and shoulder level.  

The Board finds that by resolving any reasonable doubt in the 
veteran's favor, that the objective medical evidence more 
nearly approximates the criteria for a higher initial 
evaluation of 20 percent, but no more under Diagnostic Code 
5201.  The veteran has repeatedly described symptoms of pain 
on shoulder motion.  From the record it appears that the 
veteran is able to move his left arm more than midway between 
his side and shoulder level, and less than his shoulder 
level.  In June 1998, the examiner noted that when carrying 
or lifting, the veteran was unable to flex to greater than 
about 70 degrees when picking up or holding a weight in his 
left hand.  The veteran related that it was these kinds of 
motions that he did when swimming, playing basket ball or 
lifting weights that caused him problems.  The examiner also 
noted no muscle atrophy or asymmetry.  It appears that the 
examiner in June 1998 was able to describe the type of 
symptoms and loss of motion that the veteran experienced 
during these types of activities as a result of his shoulder 
disability.  Therefore, under Diagnostic Code 5201, the 
veteran would be entitled to a higher 20 percent rating, but 
no more.  Thus, the Board finds that a 20 percent evaluation 
under Diagnostic Code 5201 is warranted.  

In reaching this decision, the Board finds that the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity supporting a higher initial evaluation of 20 percent 
for the whole period.  As noted above, the veteran's earlier 
complaints of shoulder pain during activities with the 
resultant impact on range of motion appears to have been 
noted and described by the examiner in June 1998.  See 
Fenderson, supra.  However, a higher than 20 percent 
evaluation is not warranted for any period of time following 
the initial grant of service connection so as to warrant 
"staged" ratings due to any change in the level of 
disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no assertion or showing by the veteran that his shoulder 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for referral for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
As discussed above, any benefit of doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

An initial 20 percent evaluation for residuals of left 
(minor) shoulder dislocations is granted, subject to the law 
and regulations governing the payment of monetary awards.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

